ORDER
Indiana prisoner Joseph Taylor appeals the dismissal of his petition for a writ of habeas corpus. We affirm.
*879A prison disciplinary board issued a written reprimand after finding Taylor guilty of refusing a work assignment. The following month, another disciplinary board found Taylor guilty of forgery. As a result of this finding, Taylor lost 180 days’ good-time credit, and he was demoted to a lower credit-earning class.
Taylor petitioned for a writ of habeas corpus under 28 U.S.C. § 2254, claiming that his right to due process was violated when he was disciplined for both incidents. Four months later, while Taylor’s § 2254 petition was still pending, the Department of Corrections (“DOC”) dismissed the forgery conviction and rescinded all related sanctions. In light of the DOC’s actions, the district court dismissed Taylor’s petition for lack of jurisdiction, reasoning that Taylor’s claim regarding the disciplinary matter for forgery was moot. As for the written reprimand Taylor received for refusing a work assignment, the court found that he failed to meet the “in custody” requirement of § 2254 because the sanction did not affect the fact or duration of his confinement. The court subsequently denied Taylor’s motion under Federal Rules of Civil Procedure Rule 59(e) to alter or amend judgment.
Taylor’s arguments on appeal are not entirely clear, but we understand him to challenge the district court’s mootness ruling on the ground that the sanctions relating to the forgery matter have not been dismissed. But Taylor provides no documentary support for this assertion. To the contrary, the record includes a letter from the DOC dismissing the disciplinary conviction for forgery and rescinding all sanctions related to the conviction. (R. 40, Exhibit B to Def. Mem. in Support of Mot. to Dismiss, 9/19/07.) Thus there is no longer any case or controversy, and Taylor’s claim was properly dismissed as moot. See Cochran v. Buss, 381 F.3d 637, 640 (7th Cir.2004) (citing Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998)).
Taylor also challenges the district court’s conclusion that the written reprimand he received did not satisfy the “in custody” requirement of § 2254. But Taylor cannot use habeas corpus to challenge the written reprimand because it does not affect the duration of his confinement or involve a liberty interest under the Due Process Clause. See Montgomery v. Anderson, 262 F.3d 641 (7th Cir.2001); Sandin v. Conner, 515 U.S. 472, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).

AFFIRMED.